Citation Nr: 1508208	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-07 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965, with service in the Republic of Vietnam from August 1965 to November 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issue on appeal was originally adjudicated by the RO as entitlement to service connection for PTSD.  The Board has recharacterized the reopened claim to consider a psychiatric disorder to more accurately reflect the nature of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

A videoconference hearing was held before the undersigned Veterans Law Judge in July 2014.  A transcript of that hearing is of record.  

In addition to the paper claims file, there is a Virtual VA paperless claims file that contains additional VA treatment records that have been reviewed by the RO, the aforementioned hearing transcript, and documents that are duplicative of those contained in the paper claims file or irrelevant to the issues on appeal.  A review of the Veterans Benefits Management System (VBMS) reveals no documents. 

The merits of the underlying claim for entitlement to service connection for a psychiatric disorder, to include PTSD and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO denied service connection for PTSD.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that determination. 

2.  The evidence received since the July 2003 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The July 2003 rating decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§  3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the July 2003 rating decision is new and material, and the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the Veteran's claim of service connection for PTSD in a July 2003 rating decision, finding that there was no indication of a verified in-service stressor.  In addition, the RO noted that service treatment records and private medical records were negative for a clinical diagnosis related to PTSD.  The record at the time of the July 2003 rating decision consisted of the Veteran's service treatment records, service personnel records, private medical records, the Veteran's lay statements, and his PTSD stressor statements.  The Veteran was provided notice of this decision and his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of its issuance.  Therefore, the Board finds that the July 2003 rating decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The evidence received since the July 2003 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  In particular, there is now evidence indicating the Veteran may meet the clinical criteria for a diagnosis of PTSD, the basis on which the claim was previously denied.  VA treatment records have been obtained which document an August 2012 positive PTSD screening test.  Specifically, the Veteran reported nightmares, avoidant thoughts and behavior, numbness and detachment from others, activities and surroundings.  In addition, VA treatment records indicate a diagnosis of anxiety and symptoms of insomnia with nightmares.  See February 2012 VA treatment record; August 2010 treatment record.  Moreover, the Veteran testified that he attended mental health classes at the VA medical center.  See July 2014 hearing transcript at 3-4.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Such evidence raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for PTSD.  However, as will be explained below, the Board has determined that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened. 


REMAND

Remand is required to provide a VA examination for a psychiatric disorder, to include PTSD, and an addendum opinion with respect to the claim for entitlement to service connection for bilateral hearing loss.  

The Veteran was afforded a VA PTSD examination in July 2011.  The VA examiner determined that the Veteran was not diagnosed with PTSD or any psychiatric disorder.  However, the examiner failed to elicit a complete history of the Veteran's in-service stressors as a field artilleryman in Vietnam and did not consider the full extent of his current psychiatric symptoms.  Accordingly, the Board finds that the examination was inadequate.  During the July 2014 hearing, the Veteran endorsed symptoms such as social isolation from friends and family, struggles with substance abuse, nightmares, and communication problems.  In this regard, the Veteran has testified these symptoms have been ongoing since discharge from active service.  See Board Hearing Transcript at 5-6.  Also, current VA treatment records indicate a diagnosis of anxiety, symptoms of insomnia and nightmares, and a positive PTSD screen test.  Finally, in 2011 the RO verified the Veteran's asserted stressors, noting that he "engaged in combat with a Field artillery unit."  For the foregoing reasons, an additional VA examination is warranted. 

Next, the Veteran has contended that his hearing loss is the result of noise exposure during active service.  The Veteran's military occupational specialty (MOS) was field artillery operations.  See DD Form 214.  At the July 2014 hearing, the Veteran asserted that he suffered acoustic trauma from exposure to weapons fire and explosions from howitzers, without the use of hearing protection.  The Veteran testified to difficulty hearing since discharge from active service and insignificant occupational noise exposure as a baker.  See Board Hearing Transcript at 10-12.  The Veteran was afforded a VA audiology examination in August 2011.  The examiner concluded that a normal whispered voice hearing test at entrance and normal hearing at separation rendered it unlikely that the Veteran's current bilateral hearing loss was related to service.  The examiner reasoned that the effects of hazardous noise exposure (i.e. hearing loss) are present at the time of injury.  Moreover, the examiner stated that it was at least as likely not that the Veteran's tinnitus was a symptom associated with his hearing loss.  However, she also stated that tinnitus was likely the result of acoustic trauma in service. 

The Board finds that the August 2011 examination was inadequate and the medical opinion inconsistent and flawed.  First, it appears that the examiner did not fully consider the Veteran's report of in-service noise exposure and post-service noise exposure in providing the opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the absence of evidence in the service treatment records to provide a negative opinion).  In fact, the examination report does not include a history of military, occupational, and recreational noise exposure.  There was no discussion of the Veteran's lay statements with respect to in-service and post-service noise exposure and the onset and duration of these symptoms.  Moreover, the examiner attributed the Veteran's tinnitus to hearing loss and to hazardous noise exposure.  This conclusion reveals an internal inconsistency wherein the examiner conceded in-service noise exposure for a disability not noted in service, namely tinnitus, while also determining that hearing loss was not due to in-service noise exposure. 

Second, the Board notes that the VA examiner based her opinion on the lack of medical evidence of hearing loss in service.  However, the absence of in-service evidence of a hearing disability for VA purposes is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Finally, VA has acknowledged that the whispered-voice test is not scientific or accurate.  The Director of the VA Compensation and Pension Service observed in VBA Training Letter 10-02 that whispered voice tests are subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.  See VBA Training Letter 10-02 (March 2010).  For the foregoing reasons, an addendum opinion is necessary. 

While on remand, current VA treatment records must be obtained.  See 38 C.F.R. § 3.159(c)(2) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include records dated in and after January 2013 from the Columbia, South Carolina VA Medical Center.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for the appropriate examination to ascertain the etiology of any and all psychiatric disorders.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must identify all current psychiatric disorders.  For each disorder identified other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the verified in-service stressors. 

With respect to PTSD, the examiner should first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptomatology and the Veteran's verified in-service stressor and the fear of hostile military or terrorist activity.  The AOJ must provide the examiner with a summary of the verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4.  After any additional records are associated with the claims file, obtain an addendum opinion from the August 2011 VA audio examiner, or, if that examiner is unavailable, to another suitably qualified examiner for a clarifying opinion regarding the etiology of the Veteran's bilateral hearing loss.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay statements.  An explanation for the opinion expressed must be provided. 

The examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss manifested in service or is otherwise causally or etiologically related to his military service, including noise exposure therein.  

In rendering this opinion, the examiner must address the following:  (1)  the Veteran's in-service hazardous noise exposure based on his MOS in field artillery operations in combat in Vietnam; (2) the Veteran's testimony that hearing protection was not used in service; (3) the limited accuracy of the July 1963 entrance examination indicating the application of the whispered-voice test; (4) the significance of the November 1965 separation examination which noted discomfort in the right ear after flight; (5) the Veteran's testimony that shortly after separation, he was disqualified from becoming a police officer due to poor hearing; and (6) the Veteran's testimony that he had very limited post-service noise exposure as a baker. 

The examiner must convert the November 1965 audiometric results using ASA standards to ISO-ANSI standards.  (Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.)

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

In rendering the opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


